Citation Nr: 1443195	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his current sensorineural hearing loss and tinnitus had their onset in service and have continued to the present day.  

In support of his claim, the Veteran has testified as to the noise exposure encountered during service and subsequent to service.  VA treatment records associated with the claims folder, to include those which were prepared prior to the Veteran's claim, note a history of hearing loss for many years.  The treatment records also contain diagnoses of sensorineural hearing loss and tinnitus.  

At his July 2014 hearing, the Veteran testified as to having received treatment for his hearing loss at the Brick VA Medical Center.  Based upon the Veteran's testimony, it appears that he may have reported having hearing loss and tinnitus at this facility in close proximity to his release from service.  VA treatment records associated with the claims folder demonstrate treatment at this facility dating back to 2001.  However, based upon the Veteran's testimony, an additional attempt should be made to obtain any possible additional treatment records which may be available.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  

The Board further observes that at the time of his July 2014 hearing, the Veteran testified as to why he failed to report for a VA examination scheduled in September 2010 to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran indicated that he was having heart problems at that time, which included having had a heart attack and having stent placement.  Both the Veteran and his representative requested that he be afforded a VA examination to determine the nature and etiology of any current hearing loss and/or tinnitus, and their relationship, if any, to his period of service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any hearing loss and tinnitus, and their relationship, if any, to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the Brick VAMC from 1956 to the present which have not already been associated with the record. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any hearing loss and tinnitus.  All pertinent records should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the record and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus, if present, had their onset in service or are otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

